DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/5/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Regarding claim 1:
The limitation “the method being characterized by the fact that it comprises the steps of” is not consistent with U.S. claim drafting practice.  Consider revising to –the method comprising the steps of– or the like.
The term “provide” in line 10 should be –providing–
The term “a engagement stem” in line 11 should be –an engagement stem–
The term “having cross-section” in line 11 should be –having a cross-section–
The term “with outer contour, smaller” in lines 11-12 should be –with an outer contour smaller–
The term “being the eccentric pin” in line 28 appears to be a translation error.  Consider revising to –positioning the eccentric pin– or the like.
The limitation “rotate the crankshaft to make the eccentric pin going to the upper dead point condition” in lines 31-32 appears to be a translation error. 
Regarding claims 2-13:
The preamble “Method, according to claim __, characterized by the fact that…” is not consistent with U.S. claim drafting practice.  Consider revising to –The method of claim __, wherein…– or –The method of claim __ further comprising…–
Regarding claim 9:
The term “an larger eye” in line 2 should be –a larger eye–
Regarding claim 11:
The limitation “radial deformations, the tubular stem portion, are angularly spaced” should be –radial deformations and tubular stem portion are angularly spaced–
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 10 and 12 refer to a “fixation mean” which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The term “fixation mean” has been interpreted to include weld, adhesive, brazing, radial deformations, cord or weld spots, a welded ring of addition, weld bead and/or adhesive load in accordance with the specification in at least paragraphs [0053]-[0060]. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the eccentric pin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is no previous identification of an “eccentric pin”.
Claim 1 recites the limitation "the compressor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously identifies “alternative compressors” and it is therefore unclear if “the compressor” is a reference to one of the plurality of alternative compressors or an additional compressor.
The term “loosely” in claim 1 is a relative term which renders the claim indefinite. The term “loosely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what extent the engagement stem and the tubular stem portion are required to be movable in order to be engaged “loosely”.
The term “securing, mutually and in definitive manner” in claim 1 is a relative term which renders the claim indefinite. The term “securing, mutually and in definitive manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what aspect “mutually and in definitive manner” adds or modifies to the term “securing”.  Similarly, it is unclear what the term “definitive” adds or modifies to the following claim terms: in claims 4 and 5 the term “the step of fixing, mutually and in definitive manner”; in claim 8 the term “the step of engaging, mutually and in definitive manner”; in claim 12 the term “the telescopic and definitive fixation”; and in claim 13 the term “adhered to each other, in definitive manner”.
Claim 4 recites the limitation “being this latter” in line 4.  It is unclear what “this” refers to and what it is “latter” of.  It appears that claim 4 intends to recite certain steps of the method in a defined order, however, it is not recited in a clear manner so as to adequately define the invention of claim 4.
In claim 6 it is unclear what structure is intended by the recitation that the assembly is “superiorly provided in the cylinder”.  
Claim 8 recites the limitation "the block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the “block” of the compressor is a reference to.  The term “block” is not previously defined.
Claim 8 recites “wearing it on the piston” in lines 15-16.  It is unclear what structure the term “it” is referring to.  Further, it is unclear what is meant by the piston “wearing” the unidentified structure. 
Claim 12 recites “that it includes the additional step” in line 2.  It is unclear what “it” is referring to.
Claim 12 recites the limitation "the telescopic and definitive fixation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The term “telescopic and definitive fixation” is not previously defined by the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollrath et al. (US Patent No. 6,551,067) in view of Buhl et al. (US Patent No. 5,104,136).
Claim 1 (as best understood):
	Vollrath teaches a method of assembling a two-parts telescopic connecting rod in alternative compressors (figures 1-2a), said connecting rod comprising a first portion (10) of the connecting rod to be mounted on the eccentric pin (6) of a crankshaft (4) of the compressor and a second portion (20) of the connecting rod to be articulated in a piston (8) having a top face and to be moved, in alternative movement, within a cylinder having an opened front-end face, to be closed by a confronting face of a valves plate (c. 3, l. 32-58), the method comprising the steps of: (i) providing one of the first (10) and second (20) portions of the connecting rod with a tubular stem portion (11) and provide the other portion of the connecting rod with a engagement stem portion (21) having cross-section with outer contour, smaller than the inner contour of the cross-section of the tubular stem portion (figures 2 and 2a); (ii) engaging, telescopically and loosely, the engagement stem portion in the interior of the tubular stem portion (figure 2a; c. 4, l. 2, 40-52); (iii) conducting the tubular and engaging stem portions to a predetermined condition of axial and rotational alignment between them and of relative axial and preliminary positioning, defining a connecting rod length greater than that required to provide a desired compression chamber portion and a respective portion of minimal dead volume in the condition of upper dead point of the piston (c. 4, l. 40-52; c. 5, l. 41-50); (iv) providing a predetermined mechanical interference against the engagement stem portion, retaining the latter to the tubular stem portion in said axial and rotational alignment conditions and relative axial and preliminary positioning therebetween (c. 4, l. 48-52); (v) positioning the eccentric pin in the lower dead point condition, with the first portion of the connecting rod mounted thereon and the piston mounted in the second portion of the connecting rod and in the interior of the cylinder, rotate the crankshaft to make the eccentric pin going to the upper dead point condition, seating the piston against a stop provided along the front-end face of the cylinder and compressing, axially and telescopically, the tubular and engagement stem portions until the eccentric pin reach the upper dead point position, providing an adjustment of the relative axial positioning of the tubular and engagement stem portions, to a condition in which the top face of the piston defines, with the confronting face of the valves plate, the desired portion of the compression chamber and the respective portion of dead volume at the upper dead point condition of the eccentric pin (c. 2, l. 20-c. 3, l. 5; claims 1, 7 and 8); and (vi) securing, mutually and in definitive manner, by a fixation mean, defined among welding, adhesion and brazing, surface portions of the tubular and engagement stem portions (c. 3, l. 49-58; c. 4, l. 40-48; c. 5, l. 41-50; claims 1, 6, 7 and 11).
	Vollrath does not explicitly teach subjecting the tubular stem portion to a shaping operation, to form therein circumferential alignments of radial deformations facing inwardly and seated, with predetermined mechanical interference against the engagement stem portion, retaining the latter to the tubular stem portion in said axial and rotational alignment conditions and relative axial and preliminary positioning therebetween.
	Buhl teaches a method of assembling a two-parts telescopic connecting rod (figures 7-9), said connecting rod comprising a first portion (5) of the connecting rod to be mounted on a first component and a second portion (6) of the connecting rod to be mounted on a second component, the method comprising: (i) providing one of the first and second portions of the connecting rod with a tubular stem portion (5) and provide the other portion of the connecting rod with an engagement stem portion (6) having cross-section with outer contour, smaller than the inner contour of the cross-section of the tubular stem portion (figures 7-9); (ii) engaging, telescopically and loosely, the engagement stem portion in the interior of the tubular stem portion (c. 4, l. 41-c. 5, l. 12); (iii) conducting the tubular and engaging stem portions to a predetermined condition of axial and rotational alignment between them and of relative axial and preliminary positioning (c. 4, l. 41-c. 5, l. 12); and (iv) subjecting the tubular stem portion to a shaping operation, to form therein circumferential alignments of radial deformations facing inwardly and seated, with predetermined mechanical interference against the engagement stem portion, retaining the latter to the tubular stem portion in said axial and rotational alignment conditions and relative axial and preliminary positioning therebetween (c. 4, l. 41-53; c. 4, l. 66-c. 5, l. 12).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the shaping operation of Buhl in the method of Vollrath in order to provide the mechanical interference and a limited axial relative motion between the tubular stem portion and the engagement stem portion to allow adjustment of the telescopic connection in the method of Vollrath without the risk of disconnecting the tubular stem portion from the engagement stem portion absent an overload pushing or pulling force (Buhl, c. 4, l. 44-59).
Claim 2:
	Vollrath teaches that the mutual and definitive fixation of the surface portions of the tubular and engagement stem portions is carried out after the crankshaft being rotated to return the eccentric pin to the lower dead point condition (c. 2, l. 20-c. 3, l. 5; claims 1, 7 and 8).
Claim 3:
	Vollrath teaches that the piston is mounted in the second portion of the connecting rod and in the interior of the cylinder, before the step of telescopically engaging, the engagement stem portion in the interior of the tubular stem portion (c. 4, l. 25-39).

Claim 4 (as best understood):
	Vollrath teaches that the piston is mounted in the second portion of the connecting rod, prior to the step of engaging the engagement stem portion in the interior of the tubular stem portion, being this latter and the further step of conducting the tubular and engaging stem portions to a predetermined condition of the axial and rotational alignment and relative axial and preliminary positioning, performed with said stem portions and piston outside of the compressor (c. 4, l. 25-39), wherein the method further comprises the subsequent steps of: separating the first portion of the connecting rod of the second portion of the connecting rod (c. 4, l. 25-39; the first and second portions are initially attached to the eccentric and piston, respectively, and in a separated state); mounting the second portion of the connecting rod and the piston in the cylinder of the compressor and the first portion of the connecting rod on the eccentric pin of the crankshaft (c. 4, l. 25-39); and engaging, telescopically and with predefined interference, the engagement stem portion in the interior of the tubular stem portion (c. 4, l. 25-39), maintaining the eccentric pin of the crankshaft in the lower dead point condition, prior to the step of rotating the crankshaft of the compressor to bring the eccentric pin to the upper dead point condition (c. 4, l. 25-39), seating the piston against the stop and the step of fixing, mutually and in definitive manner, the portions of the surface of the tubular and engagement stem portions (c. 4, l. 40-52).
Claim 5:
	Vollrath, as modified by Buhl, teaches mounting the first portion to the eccentric and the second portion to the piston prior to installing the piston into the cylinder (c. 4, l. 25-39; see claim 4 above) but does not explicitly teach that the step of engaging the engagement stem portion in the interior of the tubular stem portion and the further step of conducting the tubular and engagement stem portions to a predetermined condition of the axial and rotational alignment and relative axial and preliminary positioning, being performed with said stem portions outside of the compressor, wherein the method further comprises, after the step of shaping the tubular stem portion: mounting the first and second portion of the connecting rod on the eccentric pin and into the cylinder of the compressor, respectively, with the eccentric pin held in the lower dead point condition; and attaching the piston, already inserted in the cylinder, in the second portion of the connecting rod prior to the step of rotating the crankshaft of the compressor to bring the eccentric pin to the upper dead point condition, seating the piston against the stop and the step of fixing, mutually and in definitive manner, the surface portions of the portions of the tubular and engagement stem portions.
	The examiner notes that there is a finite number of options to the order of steps in mounting the first portion to the eccentric and the second portion to the piston and the construction of Vollrath allows for capability of assembling the first portion to the eccentric and the second portion to the piston after installing the piston into the cylinder in addition to the disclosed order.  Applicant has not set forth in clear and positive recitation any criticality for the claimed order of steps in claim 5, as opposed to any other, nor that it produces a new or unexpected result.  On the contrary, applicant has set forth that the first portion can be mounted to the eccentric and the second portion can be mounted to the piston prior to installing the piston within the cylinder (see claim 4). Therefore, since it is neither taught, nor is it in any way apparent, what advantage the claimed configuration might provide, then the provision must be considered to be within the level of ordinary skill in the art, and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order of steps in Vollrath to that recited in claim 5.
Claim 6 (as best understood):
	Vollrath teaches that the assembly of the second portion of the connecting rod, in the interior of the cylinder of the compressor, is carried out by its radial displacement through a longitudinal slot, laterally and superiorly provided in the cylinder (figure 1).
Claim 7:
	Vollrath teaches that the second portion of the connecting rod incorporates a smaller eye that is attached to the piston by means of a pin (24) inserted through the longitudinal slot of the cylinder (figure 1).
Claim 8 (as best understood):
	Vollrath teaches that the piston is mounted in the second portion of the connecting rod prior to the step of engaging the engagement stem portion in the interior of the tubular stem portion (c. 4, l. 25-39), wherein the method further comprises, after the step of shaping the tubular stem portion the steps of: mounting the first portion of the connecting rod and the second portion of the connecting rod, already fixed to the piston on the eccentric pin and in the interior of the hole of the block, respectively, with the eccentric pin held in the lower dead point condition (c. 4, l. 25-39).
	Vollrath does not explicitly disclose a liner between the cylinder and the piston of the compressor.  The examiner takes official notice that it is well known in the art to install liners in between cylinders and pistons.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided a liner between the cylinder and piston of Vollrath in order to provide a precise diameter for the piston to reciprocate within while avoiding the need to precision machine the cylinder of the block; alternatively, it would have been obvious to provide a liner in a refurbished compressor.  As a result of having a liner within the cylinder, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the dead space in the cylinder, as taught by Vollrath, with the liner installed in order to accurately determine the dead space of the completed compressor.
Claim 10:
	Vollrath teaches that the outer contour of the engagement stem portion (21) and the inner contour of the tubular stem portion (11) are circular, defining together, an annular space at least partially filled with the fixation mean (figures 2 and 2a).
Claim 11:
	Vollrath, as modified by Buhl, teaches that the radial deformations (Buhl 13, figures 8 and 9) of the tubular stem portion, are angularly spaced from each other in each circumferential alignment (figures 8 and 9).
Claim 12 (as best understood):
	Vollrath teaches that it includes the additional step of providing at least one of the parts of the engagement stem portion and tubular stem portion with the fixation mean prior to the telescopic and definitive fixation between said stem portions (c. 3, l. 49-58).
Claim 13:
	Vollrath teaches that the tubular and engagement stem portions have surface portions thereof, adhered to each other, in definitive manner, defined in at least part of at least one of the regions defined between said stem portions (c. 3, l. 49-58; c. 4, l. 40-48; c. 5, l. 41-50; claims 1, 6, 7 and 11).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollrath in view of Buhl as applied to claims 1-8 and 10-13 above, and further in view of Applicant Admitted Prior Art (hereinafter “AAPA”; see Background of the Specification).
Claim 9:
	Vollrath teaches that the first portion (10) of the connecting rod comprises an larger eye (12) to be mounted on the eccentric pin (6) of the crankshaft of the compressor (figure 1), and one of the tubular and engagement stem portions, wherein the second portion (20) of the connecting rod comprises, the other of said tubular and engagement stem portions and one of the elements defined by a smaller eye (22) and for coupling to the piston (figures 1 and 2).  
Vollrath does not explicitly teach that the coupling of the second portion and the piston includes a spherical joint.
AAPA teaches that the mounting the coupling of the connecting rod to the piston includes a spherical joint (para. [0007]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have applied the method of Vollrath to other known compressors including compressors having spherical joints between the connecting rod and the piston, as taught by AAPA, since the connection between the connecting rod and the piston in the method of Vollrath is not affected by the adjustment and fixing of the two-part telescopic connection arm connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726